As stated in the prevailing opinion, after the jury had been out about four hours deliberating on what their verdict should be, they returned in court and reported that they were unable to come to an agreement and that it appeared they would not be able to do so, whereupon the court stated to them that he could see no reason why they should not agree, that the facts were simple and the evidence clear, and told them to go out "and find a verdict." The jury thereupon again retired, and shortly brought in a verdict of guilty. *Page 131 
It is said the matter is not reviewable because no exception was taken to the statement or remark of the court. With respect to taking exceptions in criminal cases, we have a rather broad and sweeping statute. Comp. Laws Utah 1917, § 9189. It provides that
"The verdict of the jury, and all orders, decisions, and rulings made by the district court, including rulings on objections to, or motions to strike out, evidence, from the inception of the case, shall be deemed excepted to. Exceptions to instructions to the jury shall be taken and preserved as in civil cases."
Which (section 6806) requires exceptions to be taken at the time the charge is given or before verdict. As is seen, the only matter or thing to which an exception is required in a criminal case is to the court's charge or instructions. The statute, sections 8975 and 6802, requires that the court shall instruct the jury in writing upon the "law applicable to the case," which instructions (section 6804) "shall be read to the jury without oral comment or explanation," and (section 6802), that the court "must inform the jury that they are the inclusive judges of all questions of fact." Section 9006 further provides that "on a trial for any other offense than libel, questions of law are to be decided by the court, questions of fact by the jury."
In view of such statutory provisions, it seems to be quite clear that the statement or remark made by the court was not a part of the instructions, and in no sense was charging them as to "the law applicable to the case." The statement or remark was not intended to guide the jury as to any matter of law, and was not made for any such purpose. The jury had already been fully charged as to the law when the case was submitted to them and before they had retired to consider their verdict. And since, under the statute, the only exceptions required to be taken are "exceptions to instructions to the jury," everything else "from the inception of the case" being deemed excepted to, it is my opinion that the defendant is entitled to have a review of the matter in *Page 132 
hand without the taking of an express exception. Even requests to charge, when refused or modified (section 9192) need not be excepted to and may be reviewed without an exception. While the statute as to excpetions in criminal cases is a marked departure from the theretofore practice and procedure and rather sweeping in its terms, yet, it speaks for itself and should be given effect accordingly.
Though an exception to the statement or remark had been taken and though on the taking of it the statement had been retracted and the jury admonished to disregard it, yet whatever harm or mischief was occasioned by the making of it was wrought when it was made and could not well have been effaced by any attempt to blot it out.
I further think the statement or remark harmful. As is seen under the statute, a court, in criminal cases, except libel, is the sole judge of the law and the jury of the facts, and the court in each case must charge the jury "that they are the exclusive judges of all questions of fact." The court here so charged the jury and instructed them that they were the sole judges of the facts, the weight of the evidence, and the credibility of the witnesses. The evidence as to the defendant's possession of the charged intoxicating liquors was in direct conflict. The state gave evidence to justify a finding that the defendant knowingly had possession of them, and to warrant a verdict of guilty against him. The defendant testified that at the time of the alleged commission of the offense he had about fourteen roomers and boarders in his rooming house; that he at different times had found empty bottles in some of the rooms occupied by roomers; that the room, under the threshold of which the bottles of whiskey and gin were found, was but a few days before occupied by a roomer; that the defendant had not possession of the liquor and had not put it at the place where it was found and had no knowledge that it was there, or that there was any liquor in the house.
The verdict thus depended solely upon the credibility of witnesses and the weight to be given their testimony. After *Page 133 
deliberating on what their verdict should be, the jury reported that they were unable to agree, and that it appeared they would not be able to do so. Instead of inquiring from the jurors whether it was a matter of law or of fact which divided them (if the former, the court might by further instructions have aided them, but if the latter he could not) and instead of inquiring if they on further deliberations might probably reach an agreement, the court made the observation and gave direction, not as to any matter of law but as to the facts, by saying "he could see no reason why they could not agree, that the facts were simple and the evidence clear," and directed them, not to go out and further deliberate, but "to go out and find a verdict," which the jury did in a short time by finding and returning a verdict of guilty. There being a direct conflict in the evidence as there is, not only as to material but as to the most essential issue in the case, had the court, when charging the jury and submitting the case to them, in the first instance told them the facts in the case were simple, the evidence clear, and that he could see no reason why they should not be able to agree, it is quite clear such a statement would have been calculated to do harm and be prejudicial. I think the situation is no different, if anything worse, by telling the jury the same thing after they had considered and deliberated on the case for four hours and were unable to agree on a verdict. By so doing, the court expressed an opinion as to the character or weight of the evidence or the credibility of witnesses, when by the charge he theretofore had told the jury they were the exclusive judges of the facts, the weight of the evidence, and the credibility of the witnesses. What the court thus told the jury in effect amounted to telling them that on the evidence adduced, though in direct conflict, reasonable and fair-minded men ought not to disagree as to what their verdict should be, notwithstanding the court gave the jury, as he was required to do, two forms of verdict, one of guilty as charged in the information and the other not guilty, and, by so doing, in effect told them they properly *Page 134 
and lawfully could render a verdict either way, as their deliberations might determine.
The state seeks to avoid the effect of what the court told the jury by arguing that the court had not directed them what their verdict should be. The court of course did not do so by express language. However, the court, by stating that the facts were simple and the evidence clear, impliedly indicated or gave the impression that had he the determination of the case he could determine it without much or any deliberation and that the jury ought to be able to do so, and thus told them "to go out and find a verdict." The court did not say to them, either in substance or effect, that he would require them to further consider and deliberate upon the case to see if they could agree upon a verdict. He told them to go out and find one; in effect told them that on the evidence there was no occasion for any difference of opinion or for any disagreement. The natural effect of such a statement was to influence if not to constrain jurors, either favorable to a verdict of guilty or favorable to one of not guilty, to yield their opinions and convictions and join in a verdict, the "break" resulting adversely to the defendant, by jurors who theretofore stood for a verdict of not guilty, yielding their views and opinions on the facts and voting for a verdict of guilty, and in so doing may and probably were influenced in believing such was the kind of verdict the court thought should be rendered. If we look to the affidavit of counsel, such was the direct effect of the statement of the court. But I doubt the competency of the affidavit in such particular. I do not rest my views on that. I rest them on the doctrine that the statement made by the court was calculated and had a tendency to produce just such an effect, and unless on the record there is something shown to the contrary, of which there is nothing, I presume, as I should, that the statement had such effect. Many experienced lawyers in trials of causes before a jury frequently have observed that there are some jurors, usually of more or less experience in jury service, who rather resent what *Page 135 
may appear to them an attempt on the part of the court even to intimate any view or make any remark respecting the facts the findings of which are submitted to them, while on the other hand there are some jurors who all through the trial of a case are watchful for some remark or demeanor on the part of the court, with the view of ascertaing, if they can, what the court thinks of the case, not only as to the law applicable to it, but with respect to the facts as well, and of rendering a verdict which they think will meet the approval of the court, not only as to the law but as to the facts; and frequently, after a verdict is rendered and the jurors discharged, some of them are seen approaching the judge and inquiring if the verdict met with his approval.
Under our statute, the province of the court and the jury is well defined, the one the exclusive judge of the law and the other the exclusive judges of the facts. Neither may transgress upon the province of the other, nor should either attempt or desire to do so. Though it be true, as I think it is, that the court had not intentionally invaded the province of the jury or with any desire to influence or control their verdict, yet the effect of what the court did is the same as though it had been done intentionally and for such a purpose.
I thus am of the opinion that the court ought to have granted a new trial.